Citation Nr: 1646804	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  10-18 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder disorder.

2.  Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  He had service in the Republic of Vietnam from November 1970 to November 1971.  

In August 2014, the Board of Veterans' Appeals (Board) affirmed RO decisions which had denied the Veteran's claims of entitlement to service connection for a bladder disorder and for a prostate disorder.  The Veteran disagreed with the Board's decisions and appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2015, the Court vacated the Board's September 2014 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor bladder outlet obstruction is proximately due to or the result of his service-connected diabetes mellitus.  

2.  Resolving reasonable doubt in the Veteran's favor benign prostatic hypertrophy is proximately due to or the result of his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor bladder outlet obstruction is aggravated by service connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  Resolving reasonable doubt in the Veteran's favor benign prostatic hypertrophy is aggravated by service connected diabetes mellitus..  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claims and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In this case, however, the Veteran's claims are being granted in full.  Accordingly, any deficiencies with regard to the VA's duties to notify and assist him in the development of his claims are harmless and nonprejudicial.  

The Veteran contends that his bladder outlet obstruction and benign prostatic hypertrophy are proximately due or have been aggravated by his service-connected diabetes mellitus.  After reviewing the record, and resolving reasonable doubt in his favor the Board agrees.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310.  In this case, service connection has been established for diabetes mellitus.  

Records from the Veteran's private primary care physician, dated from August 2005 to August 2007, noted that the Veteran had an enlarged prostate.  In October 2007, the Veteran's prostate specific antigen level  was elevated.  That month, during treatment for an enlarged prostate by W. B., M.D. a bladder ultrasound revealed normal findings.  In January 2008, the Veteran complained of frequency and urgency, and Dr. B. diagnosed benign prostatic hypertrophy with obstruction.  Private medical records dated from May 2008 to December 2008 show continued treatment for that disorder. 

In May 2009, the Veteran was examined by the VA to determine the nature and etiology of his benign prostatic hypertrophy  and bladder outlet obstruction with onset in 2007 was diagnosed. The examiner opined that the Veteran's benign prostatic hypertrophy /bladder outlet obstruction was not related to his diabetes mellitus, as there was no correlation between benign prostatic hypertrophy /bladder outlet obstruction and diabetes identified in standard medical literature. 

In December 2011, the VA treated the Veteran for an elevated prostate specific antigen level.  It was noted that the Veteran was scheduled to have a biopsy in January.  A January 2013 VA treatment record indicates the Veteran still had elevated prostate specific antigen, but that past biopsies had been negative.  

In February 2014, the Veteran was treated by his VA primary care physician.  The Veteran reportedly understood that he needed to be monitored closely, because he was taking a medication for diabetes which had the possibility of causing bladder cancer.  

In May 2014, the Veteran's claims file was reviewed by a VA board-certified urologist to determine the nature and etiology of the Veteran's urinary problems.  The urologist noted that urinary symptoms could be caused by an enlarged prostate and were extremely common with aging. Citing to medical literature, the urologist noted the frequent occurrence of benign prostatic hypertrophy  in aging men and that while there is some association with diabetes, there had been no causal relationship defined.  Additionally, the urologist noted that the strongest relationship between bladder and prostate problems and diabetes was for Type 1 diabetes (which the Veteran did not have). The urologist found that the Veteran's prostate and bladder disorders were most likely related to aging, and not related to his service-connected diabetes mellitus.  Therefore, the urologist concluded that it was less likely than not that the Veteran's benign prostatic hypertrophy /bladder outlet obstruction had been caused or aggravated by his service-connected diabetes mellitus.

In August 2016, the VA urologist again reviewed the Veteran's claims file.  The urologist noted that more recent data seemed to indicate a growing recognition of a relationship between diabetes and lower urinary tract symptoms.  Given the prevalence estimates, the urologist found it very likely that the Veteran's symptoms were multi-factorial and due to aging, but also potentially exacerbated by his diabetes.  The urologist was unable to say whether it was more likely than not, but acknowledged that it was possible.  In addition, the VA urologist cited a medical article which indicated a positive, though uncommon, relationship between a medication which the Veteran was taking for his diabetes and bladder cancer.  

In light of the foregoing, the Board finds that there is an approximate balance of evidence both for and against the Veteran's claims that his benign prostatic hypertrophy and bladder outlet obstruction are secondary to his service-connected diabetes mellitus.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and the claims will be decided on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for benign prostatic hypertrophy and bladder outlet obstruction is warranted.  


ORDER

Entitlement to service connection for benign prostatic hypertrophy  is granted.  

Entitlement to service connection for bladder outlet obstruction is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


